—Judgment, Supreme Court, New York County (Richard Failla, J.), rendered January 23, 1991, convicting defendant, upon his guilty plea, of attempted murder in the second degree and robbery in the first degree, and sentencing him to two concurrent terms of 6 to 18 years, unanimously affirmed.
As part of his negotiated plea, the record demonstrates that defendant knowingly, voluntarily and intelligently waived his right to appeal his sentence (People v Seaberg, 74 NY2d 1). We also note that any claimed confusion which occurred at sentencing did not invalidate the previously entered effective waiver (see, People v Moissett, 76 NY2d 909). Thus, defendant’s claim of excessiveness of sentence has been superseded by the waiver (People v Callahan, 80 NY2d 273, 285). Were we to review defendant’s sentence in the interest of justice, we would find no merit to defendant’s claim. Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Asch, JJ.